


110 HR 3380 IH: To amend title 4, United States Code, to prescribe that

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3380
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to prescribe that
		  members of the Armed Forces and veterans out of uniform may render the military
		  salute during hoisting, lowering, or passing of flag.
	
	
		1.Conduct by members of the
			 Armed Forces and veterans out of uniform during hoisting, lowering, or passing
			 of flagSection 9 of title 4,
			 United States Code, is amended by striking all persons present
			 and all that follows through the end and inserting those present in
			 uniform should render the military salute. Members of the Armed Forces and
			 veterans who are present but not in uniform may render the military salute. All
			 other persons present should face the flag and stand at attention with their
			 right hand over the heart, or if applicable, remove their headdress with their
			 right hand and hold it at the left shoulder, the hand being over the heart.
			 Citizens of other countries should stand at attention. All such conduct toward
			 the flag in a moving column should be rendered at the moment the flag
			 passes..
		
